                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

EMMETT L. WILLIAMS,                       :
                                          :
      Plaintiff,                          :
                                          :
v.                                        :         CASE NO.: 4:19-CV-077 (LAG)
                                          :
CLAY D. LAND, et al.,                     :
                                          :
      Defendants.                         :
                                          :

                                         ORDER
      Before the Court are the following motions:
      • Defendants Brown & Adams, LLC, Clayton M. Adams, Mark D. Lefkow, and
          Nall & Miller, LLP’s (collectively Brown & Adams Defendants) Motion to
          Dismiss or, Alternatively, for Summary Judgment (Doc. 4);
      • Brown & Adams Defendants’ Motion to Restrict Future Court Filings by Plaintiff
          (Doc. 6);
      • Defendants Canal Insurance Company, Austin & Sparks, P.C., and John T.
          Sparks, Sr.’s (collectively Canal Insurance Defendants) Motion for Permanent
          Injunction to Restrict Future Court Filings (Doc. 11);
      • Defendant Brooks Trucking Company Inc. of Memphis’s (Brooks Trucking)
          Motion to Dismiss or, Alternatively, for Summary Judgment (Doc. 13);
      • Brooks Trucking’s Motion to Restrict Future Court Filings by Plaintiff (Doc. 16);
      • Canal Insurance Defendants’ Motion to Dismiss (Doc. 17);
      • Plaintiff Emmett L. Williams’ Motion for Summary Judgment (Doc. 27);
      • Defendant Judge William C. Rumer’s Motion to Dismiss (Doc. 44); and
      • Defendants U.S. Court of Appeals Judges Julie E. Carnes, Peter T. Fay, Kevin C.
          Newsom, Gerald B. Tjoflat, and Charles R. Wilson and U.S. District Court Judge
            Clay D. Land’s (collectively Federal Judicial Defendants) Motion to Dismiss (Doc.
            59).
For the reasons provided below, Defendants’ Motions (Docs. 4, 6, 11, 13, 16, 17, 44, 59) are
GRANTED, and Plaintiff’s Motion (Doc. 27) is DENIED as moot.
                               PROCEDURAL BACKGROUND
        On May 14, 2019, pro se Plaintiff Emmett L. Williams initiated the instant action.
(Doc. 1.) Plaintiff’s claims arise from four previous lawsuits and their respective appeals.
(Id.); see generally Williams v. Brooks Trucking Co. Inc. of Memphis, 757 F. App’x 790 (11th Cir.
2018); Williams v. Brooks Trucking Co. Inc. of Memphis, No. 4:17-CV-58 (CDL), 2017 WL
2434459 (M.D. Ga. June 5, 2017), aff’d, 757 F. App’x 790. Plaintiff asserts claims against
Defendants U.S. District Court Judge Clay D. Land; U.S. Court of Appeals Judges Julie E.
Carnes, Peter T. Fay, Kevin C. Newsom, Gerald B. Tjoflat, and Charles R. Wilson; Brooks
Trucking Company Inc. of Memphis; Canal Insurance Company; the Estate of Richard A.
Marchetti; Judge William C. Rumer of the Superior Court of Muscogee County, Georgia;
Brown & Adams, LLC; Clayton M. Adams; Austin & Sparks, P.C.; John T. Sparks, Sr.; Nall
& Miller, LLP; Mark D. Lefkow; U.S. President Donald J. Trump; and the United States of
America. (Doc. 1 at 1.)
        On May 22, 2019, the Brown & Adams Defendants filed a Motion to Dismiss, or
Alternatively for Summary Judgment 1 and a Motion to Restrict Future Court Filings by
Plaintiff. (Docs. 4, 6.) On May 31, 2019, the Canal Insurance Defendants filed a Motion for
Permanent Injunction to Restrict Future Court Filings, and Brooks Trucking filed a Motion
to Dismiss or, Alternatively, for Summary Judgment. (Docs. 11, 13.) On June 3, 2019,
Brooks Trucking filed a Motion to Restrict Future Court Filings by Plaintiff, and the Canal
Insurance Defendants filed a Motion to Dismiss. (Docs. 16, 17.) On June 10, 2019, Plaintiff
filed a consolidated response to the Brown & Adams Defendants, Brooks Trucking, and
Canal Insurance Defendants’ Motions. (Doc. 20.) That same day, the Brown & Adams

1       On May 28, 2019, Defendant Estate of Richard A. Marchetti filed a Notice of Joinder in the Brown
& Adams Defendants’ Motion to Dismiss (Doc. 4). As Marchetti and the Brown & Adams Defendants are
represented by the same counsel and the grounds asserted in the Motion are equally applicable to Marchetti,
Marchetti is considered joined as it relates to the Brown & Adams Defendants’ Motion.


                                                    2
Defendants replied. (Doc. 21.) Brooks Trucking and the Canal Insurance Defendants replied
on June 12 and 13, 2019, respectively. (Docs. 25–26.)
       On June 17, 2019, Plaintiff moved for summary judgment. (Doc. 27.) The Brown &
Adams Defendants, the Canal Insurance Defendants, and Brooks Trucking responded on
June 17 and 19, 2019. (Docs. 29–31.) On July 2, 2019, Judge Rumer filed a Motion to
Dismiss. (Docs. 44.) Plaintiff did not specifically respond to Judge Rumer’s Motion to
Dismiss. Finally, on September 9, 2019, the Federal Judicial Defendants filed a Motion to
Dismiss. (Doc. 59.) Plaintiff responded on September 17, 2019, and the Federal Judicial
Defendants replied on October 4, 2019. (Doc. 60.) On October 7, 2019, Plaintiff filed an
unpermitted surreply. (Doc. 64.) Thus, all the instant Motions have been fully briefed and
are, therefore, ripe for review. M.D. Ga. L.R. 7.3.1(A).
       Between June 10, 2019 and February 2, 2020, Plaintiff also filed various papers
docketed by the Clerk of Court as a memorandum, brief, or demand. (See Docs. 23–24, 28,
32–33, 35, 37, 40, 42, 46–47, 65, 68, 70, 72–73, 76–80, 84–85, 87–92, 94–95.) In these filings,
Plaintiff generally asks the Court to deny all of Defendants’ pending Motions and requests
“mandatory due process of the law,” “mandatory due process constitutional federal jury
trial,” “mandatory equal justice under the law,” and “mandatory default summary judgment
against all of the [D]efendants for the mandatory sum of $3.6 billion.” (See, e.g., Doc. 23 at 8
(internal quotation marks omitted).) Plaintiff does not appear to raise any new factual
allegations and merely restates those already contained in his Complaint. (See Doc. 1.)
                                     LEGAL STANDARD
       To survive a dismissal under Rule 12(b)(6), “a complaint must contain sufficient
factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). A claim is plausible on its face if the complaint alleges enough facts to “allow[ ] the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. A complaint must plead “enough fact[s] to raise a reasonable expectation that
discovery will reveal evidence” of the defendant’s liability. Twombly, 550 U.S. at 556.
Although a court must “take the factual allegations in the complaint as true and construe


                                                 3
them in the light most favorable to the plaintiffs,” it is not required “to accept the labels and
legal conclusions in the complaint as true.” Edwards v. Prime, Inc., 602 F.3d 1276, 1291 (11th
Cir. 2010); see also Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice.”). At bottom, “the factual
allegations in the complaint must possess enough heft to set forth a plausible entitlement to
relief.” Edwards, 602 F.3d at 1291 (punctuation omitted). “[A] plaintiff armed with nothing
more than conclusions” cannot “unlock the doors of discovery.” Iqbal, 556 U.S. at 678–79.
       In addition to Plaintiff’s Complaint, the Court “may also consider documents
attached to the motion to dismiss if they are referred to in the complaint, central to the
plaintiff’s claim, and of undisputed authenticity.” Hi-Tech Pharm., Inc. v. HBS Int’l Corp., 910
F.3d 1186, 1189 (11th Cir. 2018) (citing Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002)
and Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997)). In
particular, the Court considers the various state and federal court docket filings and orders
attached to Defendants’ Motions, as Plaintiff refers to these orders throughout his
Complaint, they are central to his claims, and Plaintiff does not dispute their authenticity.
                                FACTUAL BACKGROUND
I.     Williams I
       On September 13, 2006, Plaintiff initiated a personal injury action in the Superior
Court of Muscogee County, Georgia (Williams I). (Doc. 13-1.) Plaintiff alleged that on
September 17, 2004, an employee of Brooks Trucking collided with a third-party driver who
then collided with Plaintiff. (Id. ¶¶ 6–8.) On February 2, 2011, Plaintiff voluntarily dismissed
his personal injury action without prejudice. (Doc. 13-2 at 2.)
II.    Williams II
       On August 3, 2011, Plaintiff filed a renewal action under O.C.G.A. § 9-2-61 in the
Superior Court of Muscogee County (Williams II) based on the same underlying facts as
Williams I. (Doc. 13-3.) The case proceeded to trial before Judge Rumer. (See Doc. 1 at 7.)
Canal Insurance insured Brooks Trucking and provided defense counsel Richard A.
Marchetti of Brown & Adams, LLC to represent Brooks Trucking in the matter at trial. On




                                               4
October 13, 2012, the jury returned a verdict in Brooks Trucking’s favor. (Doc. 13-4.) The
Court entered judgment on October 15, 2012. (Doc. 13-5.)
         On November 9, 2012, Plaintiff filed a motion for new trial, arguing that the verdict
was contrary to law and against the weight of the evidence. (Doc. 13-6 ¶¶ 1–3.) On April 9,
2013, Plaintiff, proceeding pro se, filed a motion for an appeal alleging that defense counsel
Marchetti had improper communication with jurors during their deliberative process. (Doc.
13-8 ¶¶ 5–8.) Based on this allegedly improper communication, Plaintiff also filed an
amended motion for new trial seeking to set aside the jury’s verdict on July 16, 2013. (Doc.
13-9.)
         On September 18, 2013, Judge Rumer denied Plaintiff’s motions for new trial. (Doc.
13-11.) Plaintiff filed a notice of appeal on October 18, 2013. (Doc. 13-12.) On October 30,
2014, the Georgia Court of Appeals dismissed Plaintiff’s appeal for failure to pay the
requisite filing fees. (Doc. 13-13 at 2.)
III.     Williams III
         On August 4, 2015, Plaintiff, proceeding pro se, filed suit in the Superior Court of
Muscogee County against Brooks Trucking and Marchetti (Williams III). (Doc. 13-14.)
Plaintiff alleged that the defendants violated his constitutional rights by denying him “a Fair,
Equal, Just, and Impartial Trial on October 13, 2012” when Marchetti improperly
communicated with jurors in Williams II. (Doc. 13-14 at 1, 5 (underline in original).) On
September 11, 2015, Brooks Trucking moved to dismiss Plaintiff’s complaint for failure to
state a claim. (Doc. 13-16.)
         On October 27, 2015, Judge Rumer granted Brooks Trucking’s motion to dismiss.
(Doc. 4-2.) Therein, Judge Rumer found that Plaintiff’s complaint failed to state a claim
because Marchetti was not a state actor subject to liability under 42 U.S.C. § 1983, Plaintiff’s
claims were time-barred, and “the undisputed evidence” showed that no jury tampering had
occurred. (Id. at 11–14.) In that same order, Judge Rumer also denied Plaintiff leave to
amend his complaint to add Canal Insurance as a defendant. (Id. at 13.) On November 10,
2015, Plaintiff filed a notice of appeal. (Doc. 13-23.) On January 10, 2017, the Georgia Court
of Appeals affirmed Judge Rumer’s dismissal order. (Doc. 4-3.) Plaintiff moved the Georgia


                                               5
Court of Appeals to reconsider on January 20, 2017, (Doc. 13-28), which the court denied
on February 16, 2017, (Doc. 13-36).
IV.    Williams IV
       On March 10, 2017, Plaintiff, proceeding pro se, filed a complaint in the U.S. District
Court for the Middle District of Georgia, Columbus Division against Brooks Trucking,
Marchetti, Canal Insurance, Judge Rumer, Brown & Adams, Clayton Adams, Austin &
Sparks, P.C., John T. Sparks, Nall & Miller, LLP, and Mark D. Lefkow (Williams IV). (Doc.
13-38); see generally Williams, 2017 WL 2434459. Plaintiff alleged that the defendants violated
his constitutional due process and Thirteenth Amendment rights and violated his rights
under Title VII of the Civil Rights Act of 1964. (Doc. 13-38 at 1.) Specifically, Plaintiff
alleged that Marchetti violated his rights by improperly communicating with the jurors in
Williams II and that Judge Rumer violated his rights by denying his motion for new trial in
Williams II and dismissing his complaint in Williams III. (Id. at 5–10, 12–13, 15–17.)
       On March 31, 2017, Brooks Trucking moved to dismiss Plaintiff’s complaint
pursuant to Rule 12(b)(6) or, alternatively, for summary judgment. (Doc. 13-39.) Each of the
other defendants also filed motions to dismiss Plaintiff’s complaint. On June 5, 2017, U.S.
District Court Judge Clay D. Land granted the defendants’ motions to dismiss, and judgment
was entered that same day. (Docs. 4-4, 13-49, 13-50); see Williams, 2017 WL 2434459. On
June 9, 2017, Plaintiff filed a notice of appeal. (Doc. 13-51.)
       On August 9, 2017, U.S. Court of Appeals for the Eleventh Circuit Judges Tjoflat,
Wilson, and Carnes denied Plaintiff’s “Motions . . . for an En Banc Session and . . . for
Summary Judgment for a Total of Five (5) Perfect (%) of the $180 Million Relief . . . .” (Doc.
13-56.) On August 15, 2017, Plaintiff filed a motion for reconsideration, (Doc. 13-58), which
Judges Tjoflat, Wilson, and Carnes denied on October 18, 2017, (Doc. 13-62). Finally, on
November 13, 2018, the Eleventh Circuit affirmed Judge Land’s dismissal of Plaintiff’s
complaint in Williams IV. (Doc. 4-6); see generally Williams, 757 F. App’x at 796. The three-
judge panel of Judges Newsom, Fay, and Carnes found that Plaintiff’s claims against Judge
Rumer were barred by absolute judicial immunity and his claims against the remaining




                                                6
defendants failed to state plausible claims for relief, as none of the defendants were state
actors. Williams, 757 F. App’x at 794.
V.     Current Action
       On May 14, 2019, Plaintiff initiated the instant action. (See Docs. 1, 1-1.) Plaintiff filed
a 254-page complaint with an additional 70 pages of exhibits and asserts claims against the
Brown & Adams Defendants, Brooks Trucking, the Canal Insurance Defendants, the Estate
of Richard A. Marchetti, Judge Rumer, the Federal Judicial Defendants, President Trump,
and the United States. (Doc. 1 at 1.) While Plaintiff’s Complaint is difficult to decipher, he
appears to raise the same factual allegations as in Williams IV—namely that Marchetti
improperly communicated with jurors in Williams II and that Judge Rumer violated his rights
by denying his motion for new trial in Williams II and dismissing his complaint in Williams
III. (See, e.g., id. at 14–19, 24–25.) Plaintiff also alleges that Judge Land violated his rights by
denying his motion for appointment of counsel and dismissing his complaint in Williams IV.
(Id. at 65–76.) Plaintiff further alleges that Judges Tjoflat, Wilson, and Carnes violated his
rights by denying his motions for an en banc hearing and for reconsideration and that Judges
Newsom, Fay, and Carnes violated his rights by dismissing his appeal in Williams IV. (Id. at
112–136.)
       Plaintiff appears to assert claims for due process violations; violations of his First
Amendment,      Thirteenth     Amendment,       and    Fourteenth     Amendment       rights;   and
discrimination under Title VII of the Civil Rights Act of 1964. (Id. at 145–48.) Plaintiff also
appears to assert claims for racketeering, mail fraud, theft by taking, and obstruction of
justice. (See, e.g., id. at 78.) Plaintiff seeks monetary damages in the amount of $3.6 billion, a
“constitutional jury’s pardon” or presidential pardon, and Judge Rumer’s resignation,
termination, or impeachment. (Id. at 2.) With regard to Plaintiff’s constitutional claims, the
Court construes Plaintiff’s claims as being brought pursuant to 42 U.S.C. § 1983 and Bivens v.
Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).




                                                 7
                                        DISCUSSION
I.     Res Judicata
       Plaintiff’s claims against the Brown & Adams Defendants, Brooks Trucking, the
Canal Insurance Defendants, and Judge Rumer are barred by res judicata. “The doctrine of res
judicata, or claim preclusion, bars the parties to an action from litigating claims that were or
could have been litigated in a prior action between the same parties.” Lobo v. Celebrity Cruises,
Inc., 704 F.3d 882, 892 (11th Cir. 2013). For a plaintiff’s claims to be precluded, a defendant
must establish four elements: “(1) the prior decision must have been rendered by a court of
competent jurisdiction; (2) there must have been a final judgment on the merits; (3) both
cases must involve the same parties or their privies; and (4) both cases must involve the
same causes of action.” Id.
       In Williams IV, Plaintiff brought claims against all the Defendants in the instant
action, except for the Federal Judicial Defendants, President Trump, and the United States.
Judge Land dismissed Plaintiff’s claims against the Brown & Adams Defendants, Brooks
Trucking, the Canal Insurance Defendants, and Marchetti under Rule 12(b)(6) for failure to
state a claim. Williams, 2017 WL 2434459, at *4. While Judge Land dismissed Plaintiff’s
claims to set aside Judge Rumer’s state court decisions under the Rooker-Feldman doctrine,
Judge Land dismissed Plaintiff’s remaining claims against Judge Rumer under Rule 12(b)(6)
as being barred by absolute judicial immunity.
       Here, Plaintiff’s claims against the Brown & Adams Defendants, Brooks Trucking,
the Canal Insurance Defendants, and Marchetti are barred by res judicata. First, the decision
in Williams IV was undoubtedly rendered by a court of competent jurisdiction. Second,
Judge Land’s dismissal order was a final judgment on the merits because the order was a
Rule 12(b)(6) dismissal. Davis v. Davis, 551 F. App’x 991, 994 (11th Cir. 2014) (“[A]n order
dismissing a claim under Rule 12(b)(6) is a final judgment on the merits for purposes of res
judicata.”); see also Solis v. Glob. Acceptance Credit Co., 601 F. App’x 767, 770 (11th Cir. 2015)
(“[T]he Supreme Court has flatly stated that the dismissal for failure to state a claim under
Federal Rule of Civil Procedure 12(b)(6) is a judgment on the merits.” (internal quotation
marks omitted)); Fed. R. Civ. P. 41(b) (“Unless the dismissal order states otherwise, . . . any


                                                 8
dismissal not under this rule—except one for lack of jurisdiction, improper venue, or failure
to join a party under Rule 19—operates as an adjudication on the merits.”). While Plaintiff’s
claims to set aside Judge Rumer’s state court decisions were dismissed for lack of subject
matter jurisdiction under the Rooker-Feldman doctrine and Rule 12(b)(1), Judge Land
dismissed Plaintiff’s remaining claims against Judge Rumer under Rule 12(b)(6), making that
decision a final adjudication on the merits as well. Third, except for the Federal Judicial
Defendants, President Trump, and the United States, both Williams IV and the instant action
involve the same parties—i.e., Brooks Trucking, Marchetti, Canal Insurance, Judge Rumer,
Brown & Adams, Clayton Adams, Austin & Sparks, John T. Sparks, Nall & Miller, and Mark
D. Lefkow.
         Finally, the causes of action in Williams IV and the present action are also the same.
“A cause of action is the same for res judicata purposes if it arises out of the same nucleus of
operative fact, or is based upon the same factual predicate, as a former action.” Lobo, 704
F.3d at 893 (internal quotation marks omitted). Plaintiff’s claims against the Brown & Adams
Defendants, Brooks Trucking, Marchetti, the Canal Insurance Defendants, and Judge Rumer
arise from the facts of Williams II and III and formed the basis for Plaintiff’s claims in
Williams IV—namely, that Marchetti improperly communicated with jurors and Judge
Rumer denied Plaintiff’s motion for a new trial and dismissed Plaintiff’s complaint. In the
current iteration, Plaintiff does not raise any new factual allegations against the Brown &
Adams Defendants, Brooks Trucking, Marchetti, the Canal Insurance Defendants, or Judge
Rumer. Rather, Plaintiff’s factual allegations and claims are virtually identical to those raised
in Williams IV. Thus, with the exception of the claims brought against the Federal Judicial
Defendants, President Trump, and the United States, Plaintiff’s claims are barred by res
judicata. 2




2        The Brown & Adams Defendants, Brooks Trucking, Marchetti, and the Canal Insurance Defendants
also alternatively argue that Plaintiff’s Complaint should be dismissed because these Defendants are not state
actors under 42 U.S.C. § 1983 and because Plaintiff’s claims are barred by collateral estoppel. Because the
Court has found that Plaintiff’s claims against these Defendants are barred by res judicata, the Court does not
address Defendants’ alternative arguments.

                                                      9
II.    Absolute Judicial Immunity
       Judge Rumer and the Federal Judicial Defendants also move to dismiss Plaintiff’s
Complaint, arguing that Plaintiff’s claims are barred by absolute judicial immunity. (Doc. 44
at 4–5; Doc. 59 at 6–12.) “A judge is entitled to absolute judicial immunity from damages
for acts taken while acting in his judicial capacity.” Shuler v. Duke, 792 F. App’x 697, 701
(11th Cir. 2019) (citing Sibley v. Lando, 437 F.3d 1067, 1070 (11th Cir. 2005)). To determine
whether a judge “acted in his judicial capacity,” the Court must look “at the nature and
function of [the judge’s] act, not the propriety of the act itself, and consider whether the
nature and function of the particular act is judicial.” McCullough v. Finley, 907 F.3d 1324,
1330–31 (11th Cir. 2018). The Court therefore considers “(1) whether the act is one
normally performed by judges, and (2) whether the complaining party was dealing with the
judge in his judicial capacity.” Stevens v. Osuna, 877 F.3d 1293, 1304 (11th Cir. 2017) (citing
Stump v. Sparkman, 435 U.S. 349, 362 (1978)). Because “[a] judge’s motivation is irrelevant to
determining whether his act was judicial,” McCullough, 907 F.3d at 1331, “[a] judge is entitled
to immunity even when his conduct ‘was in error, was done maliciously, or was in excess of
his authority.’” Shuler, 792 F. App’x at 701 (quoting Stump, 435 U.S. at 356). Thus, “[a] judge
acting within his judicial capacity is subject to liability only when he has acted in the clear
absence of all jurisdiction.” Id. (internal quotation marks omitted).
       With regard to Judge Rumer, in Williams IV, the Eleventh Circuit held that Judge
Rumer was entitled to absolute judicial immunity as it pertained to his actions in Williams II
and III. Williams, 757 F. App’x at 794 (“[T]he district court correctly concluded, absolute
immunity protects Judge Rumer from liability for damages for acts committed within his
judicial jurisdiction.”). Plaintiff does not raise any new factual allegations against Judge
Rumer and simply restates the same allegations in his Complaint in Williams IV. Thus, Judge
Rumer is entitled to absolute judicial immunity.
       With regard to the Federal Judicial Defendants, Judge Land and the Circuit Judges are
entitled to absolute judicial immunity. Plaintiff does not allege any facts plausibly
demonstrating that any of Federal Judicial Defendants acted in a clear absence of
jurisdiction. Nor does Plaintiff allege sufficient facts to demonstrate that any of the Federal


                                               10
Judicial Defendants’ acts were outside those normally performed by judges. Plaintiff’s
allegations primarily concern Judge Land’s denial of Plaintiff’s motion to appoint counsel
and June 5, 2017 dismissal order; Judges Tjoflat, Wilson, and Carnes’ August 9, 2017 denial
of Plaintiff’s motion for an en banc session and October 18, 2017 denial of Plaintiff’s
motion for reconsideration; and Judges Newsom, Fay, and Carnes’ November 13, 2018
opinion affirming Judge Land’s dismissal. (Doc. 1 at 68, 114.) None of these acts are outside
the acts normally performed by judges. Thus, as each of the Federal Judicial Defendants
were acting within their judicial capacity when they performed the complained-of acts, they
are entitled to absolute judicial immunity. See Shuler, 792 F. App’x at 701.
III.   Remaining Claims
       To the extent that Plaintiff’s claims are not barred either by res judicata or absolute
judicial immunity, the claims are subject to dismissal under Rule 12(b)(6) for failure to state a
claim. With regard to Plaintiff’s Thirteenth Amendment claims, Plaintiff fails to allege
sufficient facts demonstrating a plausible claim to relief. The Thirteenth Amendment
provides that “[n]either slavery nor involuntary servitude, except as a punishment for crime
. . . shall exist within the United States . . . .” Because Plaintiff’s allegations fail to
demonstrate that he was enslaved or subject to involuntary servitude, his Thirteenth
Amendment claims fail to state a claim for which relief can be granted.
       Plaintiff’s Title VII claims also fail to state a claim, as Plaintiff fails to allege that any
Defendant employed him. Williams, 757 F. App’x at 794 (affirming dismissal of Plaintiff’s
Title VII claims for failing to allege facts demonstrating “an employment relationship”
between Plaintiff and any defendant).
       Plaintiff’s claims for racketeering and theft by taking appear to be based on Plaintiff
being required to pay the filing fees in his various state and federal actions, and his mail
fraud claims appear to be based on Defendants serving Plaintiff with documents throughout
his prior actions. In Williams IV, the Eleventh Circuit held that “[n]one of [these] actions
constitute unlawful conduct on the part of any Defendant, much less extortion, racketeering,
or mail fraud.” Id. at 795 (citing 18 U.S.C. § 1951 (defining extortion), 18 U.S.C. § 1341
(defining mail fraud), and 18 U.S.C. § 1961 (defining racketeering activity)). Neither would


                                                11
these actions constitute an unlawful taking under Georgia law or obstruction of justice under
federal law. See O.C.G.A. § 16-8-2 (defining theft by taking); 18 U.S.C. §§ 1501 et seq. Thus,
Plaintiff’s racketeering, mail fraud, theft by taking, and obstruction of justice claims also fail
to state a claim for which relief can be granted.
       Finally, Plaintiff’s claims against President Trump and the United States fail to state a
claim. Other than erroneously stating that the Federal Judicial Defendants are employees of
President Trump, Plaintiff does not allege that President Trump or the United States took
any action in this matter. The President is in the executive branch, which is separate and co-
equal with the judicial branch. Thus, the President has no supervisory authority over the
Federal Judicial Defendants. Moreover, “[t]he United States is generally immune from suit; it
is subject to suit only insofar as it has waived its sovereign immunity.” Compagnoni v. United
States, 173 F.3d 1369, 1370 n.3 (11th Cir. 1999) (citing United States v. Sherwood, 312 U.S. 584,
586 (1941)). Plaintiff has alleged nothing showing that the United States has waived its
sovereign immunity in this case. Thus, Plaintiff’s claims against President Trump and the
United States fail to state a claim.
IV.    Injunction
       The Brown & Adams Defendants, Brooks Trucking, and the Canal Insurance
Defendants also move the Court to issue an order enjoining Plaintiff from filing any future
pleadings based on the facts of this case and his four previous lawsuits. (Doc. 6-1 at 6; Doc.
11-1 at 5; Doc. 16-1 at 5.) Specifically, Defendants seek an injunction
               (1) prohibiting Plaintiff from filing future complaints and
               motions against these Defendants, either in this action or in
               subsequent cases, absent filing by a lawyer or prior approval by
               the Court, and (2) excusing all Defendants from responding
               to new federal complaints and motions filed by Plaintiff, either
               in this action or in subsequent cases, other than Plaintiff’s
               response to Defendants’ motions to dismiss, unless and until
               the Court issues an order requiring a response or answer.

(Doc. 4-1 at 6; Doc. 11-1 at 5; Doc. 16-1 at 5.)
       “Federal courts have both the inherent power and the constitutional obligation to
protect their jurisdiction from conduct which impairs their ability to carry out Article III


                                               12
functions.” Procup v. Strickland, 792 F.2d 1069, 1073 (11th Cir. 1986) (per curiam). Pursuant
to 28 U.S.C. § 1651(a), a district court may “enjoin litigants who are abusing the court system
by harassing their opponents.” Harrelson v. United States, 613 F.2d 114, 116 (5th Cir. 1980)
(per curiam). 3 Section 1651(a) provides, “The Supreme Court and all courts established by
Act of Congress may issue all writs necessary or appropriate in aid of their respective
jurisdictions and agreeable to the usages and principles of law.” Under this authority, the
Eleventh Circuit “has upheld pre-filing screening restrictions on litigious plaintiffs.” Martin-
Trigona v. Shaw, 986 F.2d 1384, 1387 (11th Cir. 1993) (citing Copeland v. Green, 949 F.2d 390,
391 (11th Cir. 1991) and Cofield v. Ala. Pub. Serv. Comm’n, 936 F.2d 512, 517–18 (11th Cir.
1991)). Such restrictions “allow[ ] courts to safeguard not only ongoing proceedings, but
potential future proceedings, as well as already-issued orders and judgments.” Maid of The
Mist Corp. v. Alcatraz Media, LLC, 388 F. App’x 940, 942 (11th Cir. 2010) (per curiam).
Whether a district court may restrict the filing of frivolous lawsuits must be assessed on a
“case by case basis.” Cofield, 936 F.2d at 518. While the district court has “[c]onsiderable
discretion” in fashioning such pre-filing screening restrictions, a plaintiff “cannot be
completely foreclosed from any access to the court.” Procup, 792 F.2d at 1074.
       In order to obtain an injunction, the moving party must show:
               (1) it has a substantial likelihood of success on the merits; (2)
               irreparable injury will be suffered unless the injunction issues;
               (3) the threatened injury to the movant outweighs whatever
               damage the proposed injunction may cause the opposing party;
               and (4) if issued, the injunction would not be adverse to the
               public interest.

Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1097 (11th Cir. 2004).
       An injunction is appropriate in this matter. First, as Plaintiff’s claims against the
Brown & Adams Defendants, Brooks Trucking, and the Canal Insurance Defendants were
all barred by res judicata, Defendants showed a substantial likelihood of success on the merits.
See Laosebikan v. Coca-Cola Co., 415 F. App’x 211, 215 (11th Cir. 2011). Second, without an
injunction restricting Plaintiff from filing future lawsuits against them, Defendants will suffer

3       Decisions of the former Fifth Circuit handed down prior to October 1, 1981 are binding precedent
on the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1205, 1209 (11th Cir. 1981) (en banc).

                                                  13
irreparable injury by having to spend time, resources, and attention responding to Plaintiff’s
baseless allegations against them. Third, Plaintiff would not be harmed as a result of a pre-
filing screening restriction, as the restriction would simply require Plaintiff to submit his
complaints to the Court for screening before being docketed and thus would not completely
foreclose Plaintiff’s access to the courts. Finally, such an injunction would not be adverse to
the public interest, as only Plaintiff is enjoined from potentially bringing further frivolous
actions. Rather, the injunction would “prevent [a] single litigant[ ] from unnecessarily
encroaching on the judicial machinery needed by others.” Procup, 792 F.2d at 1074. Thus,
Defendants have shown that an injunction is appropriate in this case.
       Moreover, the Eleventh Circuit has “expressly approved injunctions” requiring pre-
screening of a plaintiff’s filings “where the district court has determined that the litigant is
attempting to relitigate specific claims against specific defendants arising from the same set
of factual circumstances that have been litigated and adjudicated in the past.” Higdon v. Fulton
Cty., 746 F. App’x 796, 800 (11th Cir. 2018). In Traylor v. City of Atlanta, the court upheld an
injunction restricting the plaintiff from filing additional complaints that attempted to
relitigate specific claims arising from “the same set of factual circumstances” that had been
litigated in the plaintiff’s previous three federal cases. 805 F.2d 1420, 1422 (11th Cir. 1986).
In Riccard v. Prudential Insurance Co., the court upheld an injunction prohibiting the plaintiff
from filing any new action against the defendant without first obtaining leave from the
district court where the plaintiff, a former employee of the defendant, had brought at least
three lawsuits against the defendant for the same underlying facts. 307 F.3d 1277, 1295 (11th
Cir. 2002).
       Here, as in Traylor and Riccard, Plaintiff raises, for the third time, the same baseless
allegations against Defendants, which were dismissed in Williams III and IV and upheld on
appeal. With each loss on his campaign of frivolity, Plaintiff simply repackages the same
allegations as before, refiles his complaint—now totaling over 254 pages long—and adds any
judge who rules against him as a new defendant. Because such abusive litigation tactics
“impair[ ] [the Court’s] ability to carry out Article III functions” and impedes the “judicial




                                              14
machinery needed by others,” Procup, 792 F.2d at 1074, the Court is obligated to step in and
stop any future abuses.
                                      CONCLUSION
       For the reasons stated above, Plaintiff’s claims are either barred by res judicata, barred
by absolute judicial immunity, or fail to state a claim for which relief can be granted.
Therefore, Defendants’ Motions to Dismiss (Docs. 4, 13, 17, 44, 59) are GRANTED, and
Plaintiff’s Complaint is DISMISSED with prejudice. Accordingly, Plaintiff’s Motion for
Summary Judgment (Doc. 27) is DENIED as moot.
       Furthermore, Defendants’ Motions for Injunctions (Docs. 6, 11, 16) are
GRANTED. Accordingly, Plaintiff is ENJOINED from filing any new actions in the U.S.
District Court for the Middle District of Georgia against Brown & Adams, LLC, Clayton M.
Adams, Mark D. Lefkow, Nall & Miller, LLP, the Estate of Richard A. Marchetti, Canal
Insurance Company, Austin & Sparks, P.C., John T. Sparks, Sr., and Brooks Trucking
Company Inc. of Memphis or arising out of the 2006 automobile collision involving Brooks
Trucking, without first receiving permission from the Court. If Plaintiff wishes to file an
action, he must submit his complaint to the Clerk of Court with a copy of this Order. The
Clerk will receive but will not file the complaint. The Clerk will submit the complaint to the
Court for review and will file the same only if it is approved the Court.


              SO ORDERED, this 16th day of March, 2020.

                                            /s/ Leslie A. Gardner
                                            LESLIE A. GARDNER, JUDGE
                                            UNITED STATES DISTRICT COURT




                                              15
